                                            Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AMERICAN CIVIL LIBERTIES UNION                    Case No. 17-cv-03571-JSW
                                           OF NORTHERN CALIFORNIA, et al.,
                                   8
                                                       Plaintiffs,                           ORDER ON CROSS-MOTIONS FOR
                                   9                                                         SUMMARY JUDGMENT
                                                 v.
                                  10                                                         Re: Dkt. Nos. 25, 26
                                           DEPARTMENT OF JUSTICE,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Now before the Court for consideration are the motion for summary judgment filed by the
                                  14
                                       Department of Justice (“DOJ” or “Defendant”) and the cross-motion for summary judgment filed
                                  15
                                       by the American Civil Liberties Union of Northern California (“ACLU of Nor. Cal.”), the
                                  16
                                       American Civil Liberties Union (“ACLU”), and the American Civil Liberties Union Foundation
                                  17
                                       (“ACLU Foundation”) (collectively “Plaintiffs”). The Court has considered the parties’ papers,
                                  18
                                       including their supplemental briefs, relevant legal authority, the record in this case, and it
                                  19
                                       conducted an in camera review of the documents at issue. For the reasons set forth in this Order,
                                  20
                                       the Court GRANTS Defendant’s motion and DENIES Plaintiffs’ cross-motion.
                                  21
                                                                                 BACKGROUND
                                  22
                                               This is a dispute under the Freedom of Information Act (“FOIA”), 5 U.S.C. section 552, in
                                  23
                                       which Plaintiffs ask for information about the federal government’s policy on providing notice to
                                  24
                                       individuals subject to surveillance under either Title III of the Omnibus Crime Control and Safe
                                  25
                                       Streets Act of 1968, 18 U.S.C. sections 2510 et seq. (“Title III”) or the Foreign Intelligence
                                  26
                                       Surveillance Act, 50 U.S.C. sections 1801 et seq. (“FISA”).1 Under Title III and FISA, the
                                  27

                                  28   1
                                               This is not the first case in which the ACLU and the ACLU Foundation have attempted to
                                           Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 2 of 12




                                   1   government may use evidence obtained or “derived from” electronic surveillance in legal

                                   2   proceedings if certain conditions are met. Among those conditions is a requirement that the

                                   3   government provide notice of the surveillance to certain persons. See 18 U.S.C. § 2518(9); 50

                                   4   U.S.C. § 1806(c).

                                   5          On February 6, 2017, Plaintiffs submitted a request to Defendant under FOIA seeking

                                   6   disclosure of the following information: (1) a memorandum titled “Determining Whether

                                   7   Evidence Is ‘Derived From’ Surveillance Under Title III or FISA”; (2) any cover letter or other

                                   8   document attached to this memorandum; (3) any version of this memorandum created or

                                   9   distributed on or after November 23, 2016, whether considered “final” or otherwise; and (4) any

                                  10   record modifying, supplementing, superseding, or rescinding this memorandum or its contents.

                                  11   (Compl. ¶¶ 2, 26; Declaration of Anna Diakun (“Diakun Decl.”), ¶ 4, Ex. 1.)

                                  12          In response, Defendant identified two documents, which are the only two documents at
Northern District of California
 United States District Court




                                  13   issue in this case. Defendant has withheld these two documents on the basis that they are exempt

                                  14   from disclosure because they are attorney work-product and because they are protected by the

                                  15   attorney-client privilege.2 To prove the documents are not subject to disclosure, Defendant

                                  16   presents a declaration from Susan L. Kim, an Attorney Advisor in the FOIA and Declassification

                                  17   Unit at the Office of Law and Policy in the National Security Division (“NSD”) of the DOJ. (Dkt.

                                  18   No. 25-1, Declaration of Susan L. Kim (“Kim Decl.”), ¶ 1.)

                                  19          The first document at issue is a two-page memorandum, dated November 23, 2016, from

                                  20   Patty Merkamp Stemler, Chief of the Appellate Section of the DOJ’s Criminal Division, and

                                  21   Steven M. Dunne, Chief of the NSD’s Appellate Unit, to “all federal prosecutors,” with a subject

                                  22   line of “Determining Whether Evidence is ‘Derived From’ Surveillance Under Title III or FISA.”

                                  23

                                  24   obtain materials regarding this subject, and it is not the first case in which Defendant has invoked
                                       the exemption at issue here. See, e.g. American Civil Liberties Union v. United States Department
                                  25   of Justice, 252 F. Supp. 3d 217 (S.D.N.Y. 2017) (“ACLU II”); American Civil Liberties Union v.
                                       United States Department of Justice, 210 F. Supp. 3d 467 (S.D.N.Y. 2016) (“ACLU I”).
                                  26   2
                                               When Defendant denied Plaintiffs’ FOIA request, it also asserted that the Cover Memo
                                  27   was exempt from disclosure under 5 U.S.C. sections 552(b)(6) and 552(b)(7)(C). Defendant no
                                       longer invokes those exemptions. (Kim Decl., ¶ 3 n.3.) Plaintiffs no longer challenge the
                                  28   adequacy of Defendant’s search for responsive records. (Joint Case Management Statement, ¶
                                       15.)
                                                                                      2
                                          Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 3 of 12




                                   1   (Id.,

                                   2   ¶ 4.) The Court shall refer to this document as the “Cover Memo.” Ms. Kim attests that the Cover

                                   3   Memo is marked “privileged and confidential” and that “[i]n a series of paragraphs[,]” it

                                   4   “summarizes the subject, content, and purpose of” the second document at issue in this case. (Id.)

                                   5   Ms. Kim also attests the Cover Memo “comments more broadly on DOJ efforts to ensure legal

                                   6   compliance in the matters discussed.” (Id.)

                                   7           The second document at issue is a 32-page memorandum, including the title page, entitled

                                   8   “Determining Whether Evidence is ‘Derived From’ Surveillance under Title III or FISA” and is

                                   9   dated “November 2016.” (Id. ¶ 5.) The Court shall refer to this document as the “FISA Memo.”

                                  10   Ms. Kim attests that each page of the FISA Memo is marked “Attorney Work Product” and “For

                                  11   Official Use Only.” (Id.)

                                  12           According to Ms. Kim, the FISA Memo
Northern District of California
 United States District Court




                                  13                  consists of four sections – an introduction summarizing the purpose
                                                      of the memorandum, a table of contents, a summary of conclusions,
                                  14                  and a section of legal analysis. The legal analysis section constitutes
                                                      the vast majority of the document, and is divided into a number of
                                  15                  subsections based on the particular legal issue under discussion.
                                                      Altogether, the FISA Memo consists primarily of legal analysis of
                                  16                  [Title III]; [FISA]; and relevant case law, with a focus on the present
                                                      state of the law on when evidence is “derived from” electronic
                                  17                  surveillance under Title III and FISA such that notice must be
                                                      provided to appropriate parties. Discussions of various strategic
                                  18                  considerations – largely what steps [DOJ] attorneys should take to
                                                      ensure they are complying with the relevant law during litigation
                                  19                  and what legal arguments and litigation approaches have the greatest
                                                      chance of success in light of the law in this area – are interwoven
                                  20                  throughout this legal analysis.
                                  21   (Id.)

                                  22           Ms. Kim attests that both the Cover Memo and the FISA Memo “were written and

                                  23   reviewed by groups of senior DOJ attorneys at the request of senior DOJ officials seeking both

                                  24   legal guidance for themselves regarding the Government’s Title III and FISA notice obligations,

                                  25   and a way to assist DOJ attorneys confronting these issues preparing for or during litigation.” (Id.,

                                  26   ¶ 6.) Ms. Kim also attests these memoranda “do not provide authoritative instructions for DOJ

                                  27   decision-makers or litigating attorneys, with the [Cover Memo] specifically noting that the

                                  28   memoranda were not intended to provide comprehensive guidance regarding the matters
                                                                                        3
                                            Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 4 of 12




                                   1   discussed, but only an overview of relevant legal and strategic considerations for attorneys’ use.”

                                   2   (Id.) Ms. Kim attests the Cover Memo states “that the documents are to be used as a starting point

                                   3   for determining whether evidence is ‘derived from’ surveillance, to be supplemented as

                                   4   appropriate by an attorney’s own updated legal research and consultation with knowledgeable

                                   5   DOJ attorneys.” (Id.) She also attests the FISA Memo states that “it is simply setting forth the

                                   6   basic law and legal frameworks at issue, that such law remains the ultimate standard, and that

                                   7   courts could conceivably disagree with its conclusions in some contexts.” (Id.)

                                   8           On March 20, 2019, the Court ordered Defendant to file the documents under seal and on

                                   9   an ex parte basis so that the Court could review the documents in camera.3 The Court has done

                                  10   so, and it will address additional facts as necessary in its analysis.

                                  11                                                 ANALYSIS

                                  12   A.      Legal Standards Applicable to Motions for Summary Judgment.
Northern District of California
 United States District Court




                                  13           “A party may move for summary judgment, identifying each claim or defense … on which

                                  14   summary judgment is sought.” Fed. R. Civ. P. 56(a). A principal purpose of the summary

                                  15   judgment procedure is to identify and dispose of factually unsupported claims. Celotex Corp. v.

                                  16   Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment, or partial summary judgment, is

                                  17   proper “if the movant shows that there is no genuine dispute as to any material fact and the movant

                                  18   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In considering a motion for

                                  19   summary judgment, the court may not weigh the evidence or make credibility determinations, and

                                  20   is required to draw all inferences in a light most favorable to the non-moving party.” Freeman v.

                                  21   Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), abrogated on other grounds by Shakur v. Schriro, 514

                                  22   F.3d 878, 884-85 (9th Cir. 2008).

                                  23           The party moving for summary judgment bears the initial burden of identifying those

                                  24   portions of the pleadings, discovery, and affidavits that demonstrate the absence of a genuine issue

                                  25   of material fact. Celotex, 477 U.S. at 323; see also Fed. R. Civ. P. 56(c). Where, as here, a court

                                  26

                                  27   3
                                              The documents are located at Docket 46 and, pursuant to an Order issued on April 1, 2019,
                                  28   they shall be maintained in hard copy only.

                                                                                           4
                                            Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 5 of 12




                                   1   considers cross-motions for summary judgment, a court “evaluate[s] each motion separately,

                                   2   giving the nonmoving party in each instance the benefit of all reasonable inferences.” ACLU of

                                   3   Nevada v. City of Las Vegas, 330 F.3d 1092, 1097 (9th Cir. 2003). An issue of fact is “genuine”

                                   4   only if there is sufficient evidence for a reasonable fact finder to find for the non-moving party.

                                   5   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A fact is “material” if it may affect

                                   6   the outcome of the case. Id. at 248.

                                   7           If the party moving for summary judgment does not have the ultimate burden of persuasion

                                   8   at trial, that party must produce evidence which either negates an essential element of the non-

                                   9   moving party’s claims or that party must show that the non-moving party does not have enough

                                  10   evidence of an essential element to carry its ultimate burden of persuasion at trial. Nissan Fire &

                                  11   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Once the moving party meets

                                  12   its initial burden, the non-moving party must “‘identify with reasonable particularity the evidence
Northern District of California
 United States District Court




                                  13   that precludes summary judgment.’” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996)

                                  14   (quoting Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995). If the non-moving

                                  15   party fails to point to evidence precluding summary judgment, the moving party is entitled to

                                  16   judgment as a matter of law. Celotex, 477 U.S. at 323.

                                  17   B.      FOIA and Exemption 5.
                                  18           Plaintiffs seek disclosure of the FISA Memo and the Cover Memo under FOIA, which

                                  19   “was enacted ‘to pierce the veil of administrative secrecy and to open agency action to the light of

                                  20   public scrutiny.’” ACLU of Nor. Cal. v. U.S. Dep’t of Justice, 880 F.3d 473, 482 (9th Cir. 2018)

                                  21   (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976) (“Rose”)); see also Church of

                                  22   Scientology v. Dep’t of the Army, 611 F.2d 738, 741 (9th Cir. 1980). FOIA requires public

                                  23   disclosure of internal government records, and “[w]hen a request is made, an agency may withhold

                                  24   a document, or portions thereof, only if the material at issue falls within one of the nine statutory

                                  25   exemptions found in § 552(b).” ACLU of Nor. Cal., 880 F.3d at 483. Because “disclosure, not

                                  26   secrecy, is the dominant objective of the Act,” the exemptions must be construed narrowly. Rose,

                                  27   425 U.S. at 361. See also ACLU of Nor. Cal., 880 F.3d at 483.

                                  28           Exemption 5 is at issue in this case. That exemption precludes disclosure of “inter-agency
                                                                                          5
                                            Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 6 of 12




                                   1   or intra-agency memorandums or letters that would not be available by law to a party other than an

                                   2   agency in litigation with the agency[.]” 5 U.S.C. § 552(b)(5). This exemption covers attorney

                                   3   work-product and the attorney-client privilege. See, e.g. NLRB v. Sears, Roebuck & Co., 421 U.S.

                                   4   132, 148-49 (1975); ACLU of Nor. Cal., 880 F.3d at 483.

                                   5           Defendant bears the burden to show Exemption 5 applies to the Cover Memo and the FISA

                                   6   Memo. ACLU of Nor. Cal., 880 F.3d at 483; 5 U.S.C. § 552(a)(4)(B). In order to meet its burden,

                                   7   Defendant “must offer oral testimony or affidavits that are ‘detailed enough for the [Court] to

                                   8   make a de novo assessment of the … claim of exemption.” Maricopa Audubon Soc. v. U.S. Forest

                                   9   Serv., 108 F.3d 1089, 1092 (9th Cir. 1997) (quoting Doyle v. FBI, 722 F.2d 554, 555-56 (9th Cir.

                                  10   1983)). Where an “agency relies on affidavits, they must contain ‘reasonably detailed descriptions

                                  11   of the documents and allege facts sufficient to establish an exemption.’” Id. (quoting Lewis v. IRS,

                                  12   823 F.2d 375, 378 (9th Cir. 1987)). In FOIA cases, affidavits submitted by an agency to
Northern District of California
 United States District Court




                                  13   demonstrate a document falls within an exemption are entitled to a presumption of good faith.

                                  14   Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 773-74 (9th Cir. 2015). See also ACLU II, 252 F.

                                  15   Supp. 3d at 223.

                                  16   C.      The Working Law Doctrine and the “Specific Claim” Argument.
                                  17           “The work-product doctrine protects from discovery documents and tangible things

                                  18   prepared by a party or his representative in anticipation of litigation.” United States v. Richey, 632

                                  19   F.3d 559, 567 (9th Cir. 2011) (internal quotations and citation omitted). Plaintiffs argue that even

                                  20   if the documents are attorney work-product, the Cover Memo and the FISA Memo should be

                                  21   disclosed because they constitute Defendant’s “working law.” Plaintiffs also argue that the

                                  22   documents cannot be protected as attorney work-product because they were not prepared in

                                  23   anticipation of specific litigation. The Court finds these arguments are foreclosed by the Ninth

                                  24   Circuit’s decision in ACLU of Nor. Cal.

                                  25           In that case, the court noted that although the Supreme Court has recognized a “working

                                  26   law” exception in the context of the deliberative process privilege, “the premises underlying the

                                  27   working law exception have no application in the attorney work-product context.” 880 F.3d at

                                  28   489. The court also found the specific claim “argument unpersuasive as a broad, inflexible
                                                                                         6
                                            Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 7 of 12




                                   1   proposition[.]” Id. at 486. Instead, the court concluded the argument had “some force as one

                                   2   factor in assessing whether a particular document is work product” subject to Exemption 5. Id.

                                   3   The court acknowledged that “not every document prepared by a DOJ attorney can be withheld on

                                   4   the basis that the agency may some day become involved in related litigation.” Id. The court also

                                   5   recognized that “agency attorneys anticipating potentially recurring legal issues must be free to

                                   6   ‘work with a certain degree of privacy, free from unnecessary intrusion by opposing parties and

                                   7   their counsel.’” Id. (quoting Hickman v. Taylor, 329 U.S. 495, 510 (1947)). Cf. ACLU I, 210 F.

                                   8   Supp. 3d at 482 (declining to “read a ‘specific case’ requirement in Second Circuit case law,”

                                   9   which looks to whether “in light of the nature of the document and the factual situation in the

                                  10   particular case, the document can be fairly said to have been prepared or obtained because of the

                                  11   prospect of litigation”) (internal quotations and citation omitted).

                                  12           The Court DENIES Plaintiffs’ cross-motion for summary judgment to the extent it rests on
Northern District of California
 United States District Court




                                  13   these arguments.

                                  14   D.      The Court Concludes the Memos Are Covered by Exemption 5.
                                  15           To establish that the Cover Memo and FISA Memo are attorney work-product, Defendant

                                  16   must show they were: (1) “prepared in anticipation of litigation or for trial and (2) be prepared by

                                  17   or for another party or by or for that other party’s representative.” Id. (internal quotations and

                                  18   citation omitted). A document may serve “dual purposes.” In such cases, the Ninth Circuit

                                  19   applies the “‘because of’ test.” ACLU of Nor. Cal., 880 F.3d at 485 (quoting In re Grand Jury

                                  20   Subpoena, 357 F.3d 900, 907 (9th Cir. 2004)). Under that test, a document “should be deemed

                                  21   prepared in anticipation of litigation and eligible for work product protection … if in light of the

                                  22   nature of the document and the factual situation in the particular case, the document can be fairly

                                  23   said to have been prepared or obtained because of the prospect of litigation.” In re Grand Jury

                                  24   Subpoena, 357 F.3d at 907 (internal quotations and citations omitted). When a court applies this

                                  25   test, it must “consider the totality of the circumstances and determine whether the document was

                                  26   created because of anticipated litigation and would not have been created in substantially similar

                                  27   form but for the prospect of litigation.” Id. at 908 (internal citations and quotations omitted).

                                  28           In ACLU of Nor. Cal., the Ninth Circuit considered whether Exemption 5 applied to the
                                                                                          7
                                           Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 8 of 12




                                   1   “USABook,” an internal resource manual relating to the DOJ’s “use of electronic surveillance and

                                   2   tracking devices in criminal investigations.” 880 F.3d at 479. At issue on appeal were two

                                   3   sections of the book that the defendant asserted were attorney work-product: (1) a Tracking

                                   4   Devices Manual; and (2) a chapter of a Narcotics Manual on electronic surveillance. Id. at 482.

                                   5   The court conducted an in camera review of the documents and stated that they contained “three

                                   6   distinct types of information: (1) technical information about electronic surveillance technologies;

                                   7   (2) considerations related to seeking court authorization for obtaining location information, and (3)

                                   8   legal background and arguments related to motions to suppress location information in later

                                   9   criminal prosecutions.” Id. at 485.4 The court’s analysis on the latter two categories is most

                                  10   relevant to this case.

                                  11           The court noted that portions of the USABook discussing “ex parte applications for

                                  12   judicial approval of the use of particular surveillance techniques and methods” was divided into
Northern District of California
 United States District Court




                                  13   two types of materials: instructions and guidance about the type of court authorization that could

                                  14   be pursued; and legal arguments to support the authorization. The court determined that the first

                                  15   type of information could have a non-adversarial purpose. Id. Because the document served “dual

                                  16   purposes,” the court applied the “because of” test to determine if it was work product and

                                  17   determined that this portion of the USABook did not pass that test. It reasoned the section would

                                  18   have been created because of the need to instruct government attorneys “about how to conduct

                                  19   criminal investigations regardless of whether those investigations lead to later prosecutions” and

                                  20   because those portions did not serve any cognizable adversarial function. Id. at 486.

                                  21           In contrast, the court concluded that the second type of information presented the

                                  22   “agency’s positions on the type of authorization necessary to obtain electronic information …

                                  23   [and] reflect the legal theories of the DOJ’s attorneys. They are included in the USABook to

                                  24   assist prosecutors faced with defending in court the government’s position on the authorization

                                  25   necessary to obtain certain types of evidence.” Id. Therefore, the court determined that “the

                                  26
                                       4
                                  27          The court held that the first category of information did not qualify as work-product,
                                       reasoning that the function of that portion of the USABook was to provide investigators and
                                  28   prosecutors with information about technologies relevant to conducting an investigation. It did
                                       not contain “mental impressions, conclusions, opinions, or legal theories[.]” 880 F.3d at 485.
                                                                                          8
                                          Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 9 of 12




                                   1   sections of the USABook that detail DOJ’s developed legal arguments regarding the process of

                                   2   obtaining court authorization for certain forms of location data fall within Exemption 5.” Id. at

                                   3   486-88. Cf. Nat’l Ass’n of Criminal Def. Lawyers v. U.S. Dep’t of Justice, 844 F.3d 246, 251-52

                                   4   (D.C. Cir. 2016) (concluding that DOJ’s Discovery Blue Book was properly withheld under

                                   5   Exemption 5 “because it provided practical, ‘how-to advice’ regarding discovery during

                                   6   litigation”) (“NACDL”).

                                   7          Finally, with respect to the third category, material regarding suppression motions, the

                                   8   court determined that sections that listed “relevant case law and recite[d] case holdings … more

                                   9   closely resemble[d]” CLE resources than attorney work-product. ACLU of Nor. Cal., 880 F.3d at

                                  10   488. However, it determined that sections containing “legal analyses and specific arguments,”

                                  11   which could be used in response to suppression motions, would qualify as work-product. In sum,

                                  12   the court held that “[u]nless a given portion of the document … contains some original analysis,
Northern District of California
 United States District Court




                                  13   … it cannot claim the protection of Exemption 5.” Id. at 488. The court then remanded the case

                                  14   to the district court to conduct a segregability analysis. It noted that, in general, when an entire

                                  15   document is considered work product, “the government need not segregate and disclose its factual

                                  16   contents.” Id. Because only portions of the documents were considered work-product, the court

                                  17   ruled that “the non-exempt parts may be appropriately segregated and disclosed.” Id. (citing

                                  18   NACDL, 844 F.3d at 257). Cf. NACDL, 844 F.3d at 257 (remanding to consider whether there

                                  19   were “logically divisible sections” of non-exempt material).

                                  20          In addition to the portions of the USABook that were at issue before the Ninth Circuit, the

                                  21   district court had ruled that three memoranda, identified as CRM One, CRM Two, and CRM

                                  22   Three (the “CRM memos”), were attorney work-product. ACLU of Nor. Cal. v. U.S. Dep’t of

                                  23   Justice, 70 F. Supp. 3d 1018, 1033-34 (N.D. Cal. 2014). The defendant, in its Vaughn index,

                                  24   stated that these memoranda were “intended to outline possible arguments or litigation risks that

                                  25   prosecutors could encounter” in light of, inter alia, the United States Supreme Court’s decision in

                                  26   United States v. Jones, __ U.S. __, 132 S.Ct. 945 (2012). 70 F. Supp. 3d at 1034. The defendant

                                  27   also stated that the memoranda “assess[ed] the strengths and weaknesses of alternative litigating

                                  28   positions and offer[ed] prosecutors guidance, recommendations and best practices going forward.”
                                                                                          9
                                           Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 10 of 12




                                   1   Id. The court reasoned that there was no indication that the “memoranda were intended to

                                   2   function as an agency manual, or that they offer neutral analysis of the law.” Id. Instead, the

                                   3   record suggested they appeared to be “more pointed” documents prepared to assist AUSA’s with

                                   4   recurring litigation issues and to “convey litigation strategy, rather than convey routine agency

                                   5   policy.” Id. Accordingly, the court found they were entitled to work product protection. Id.5

                                   6           The Court’s in camera review of the documents confirm that the Kim Declaration

                                   7   accurately describes the Cover Memo and the FISA Memo and their contents. It is clear that they

                                   8   were not created in connection with a specific case. Although that is a factor for the Court to

                                   9   consider, the Court finds it is not dispositive in this case. Much like the Discovery Blue Book, the

                                  10   FISA Memo and the Cover Memo are “entirely about the conduct of litigation.” NACDL, 844

                                  11   F.3d at 254. In this case, that would be litigation over the issue of when evidence could be

                                  12   considered “derived from” electronic surveillance. The Court concludes Defendant has
Northern District of California
 United States District Court




                                  13   demonstrated that disclosure would “risk revealing [Defendant’s] litigating strategies and legal

                                  14   theories regardless of whether [the memos were] prepared with a specific claim in mind.” Id.

                                  15           The Court also concludes that even if the Cover Memo and the FISA Memo could serve

                                  16   dual purposes, such as on-going education or training, they would not have been created in

                                  17   substantially similar form but for the prospect of litigation. Unlike some of the documents

                                  18   described in the Ninth Circuit’s opinion in ACLU of Nor. Cal., they do not simply provide

                                  19   instructions to prosecutors or investigators. Instead, they are more like the documents that the

                                  20   Ninth Circuit court described as attorney work-product, i.e. documents presenting “legal

                                  21   arguments supporting the agency’s positions” on the topics covered in the memoranda. See ACLU

                                  22   of Nor. Cal., 880 F.3d at 485-86, 488. Cf. NACDL, 844 F.3d at 255 (finding that “any educational

                                  23   or training function the Blue Book might serve would not negate the document’s adversarial use”

                                  24   and concluding it was prepared “because of” the prospect of litigation). The Court also concludes

                                  25   that the nature of the content of the FISA Memo and the Cover Memo also suggests they are more

                                  26   like the memoranda that the district court in ACLU of Nor. Cal. determined were work-product.

                                  27

                                  28   5
                                               That ruling was not at issue before the Ninth Circuit.
                                                                                        10
                                         Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 11 of 12




                                   1   See, 70 F. Supp. 3d at 1033-34.

                                   2          The Court notes that the FISA Memo does contain descriptions of cases that, “if

                                   3   considered in strict isolation,” have an air of neutrality. NACDL, 844 F.3d at 256. However, as

                                   4   that court noted “disclosure of the publicly-available information a lawyer has decided to include

                                   5   in a litigation guide … would tend to reveal the lawyer’s thoughts about which authorities are

                                   6   important and for which purposes.” Id. Looking at the FISA Memo in its entirety, rather than in

                                   7   isolation, the Court again finds it to contain the type of legal analyses the Ninth Circuit determined

                                   8   were protected in ACLU of Nor. Cal., 880 F.3d at 488, and that the district court found work-

                                   9   product, 70 F. Supp. 3d at 1033-34. The contents of the FISA Memo appear analogous to the

                                  10   descriptions of the Discovery BlueBook that “offer[ed] compilations of cases that prosecutors can

                                  11   use to support different arguments in litigation.” NACDL, 844 F.3d at 256. In this case, those

                                  12   arguments would relate to whether evidence is derived from electronic surveillance.
Northern District of California
 United States District Court




                                  13          Although the Court concludes that the FISA Memo and the Cover Memo are entirely

                                  14   work-product, in light of the Ninth Circuit’s opinion in ACLU of Nor. Cal., it has conducted a

                                  15   segregability analysis. The Cover Memo and the FISA Memo are significantly shorter than the

                                  16   Discovery BlueBook and are shorter the portions of the USABook that were withheld in ACLU of

                                  17   Nor. Cal. As the NACDL court noted, “[i]n cases involving voluminous or lengthy-work product

                                  18   records … we think it is generally preferable for courts to make at least a preliminary assessment

                                  19   of the feasibility of segregating nonexempt material.” 844 F.3d at 257. See also ACLU of Nor.

                                  20   Cal., 880 F.3d at 488-89.

                                  21          Ms. Kim attests that the NSD “conducted a line-by-line analysis of both” the FISA Memo

                                  22   and the Cover Memo and “did not identify any reasonably segregable information in these

                                  23   documents.” (Kim Decl., ¶ 13.) Her declaration is entitled to a presumption of good faith.

                                  24   Hamdan, 797 F.3d at 773-74. Having reviewed the documents in camera, the Court also

                                  25   concludes that there are no logically divisible sections. See also ACLU II, 252 F. Supp. 3d at 227

                                  26   (finding documents were not reasonably segregable when disclosure would compromise

                                  27   confidentiality of exempt information).

                                  28          Accordingly, the Court concludes the Cover Memo and the FISA Memo are attorney
                                                                                        11
                                         Case 4:17-cv-03571-JSW Document 49 Filed 04/15/19 Page 12 of 12




                                   1   work-product and are subject to Exemption 5.

                                   2                                          CONCLUSION

                                   3           For the foregoing reasons, the Court GRANTS Defendant’s motion for summary

                                   4   judgment, and it DENIES Plaintiffs’ cross-motion. The Court will enter a separate judgment, and

                                   5   the Clerk shall close this file.

                                   6           IT IS SO ORDERED.

                                   7   Dated: April 15, 2019

                                   8                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      12
